Citation Nr: 1718168	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  11-16 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an eye disability, to include myopia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1979 to July 1988.  The Veteran had subsequent reserve service with active duty from December 2002 to December 2004, January 2006 to August 2006, and January 2008 to August 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In January 2016, the Veteran participated in a hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.


REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record currently before it is inadequate.  38 U.S.C.A. § 5103A (West 2014).

The Board remanded this claim in May 2016 and requested that the Veteran be scheduled for an examination.  Information in the claims file indicates that the Veteran was sent a letter and asked to call VA to schedule an appointment.  She did not call to schedule an appointment, and the examination request was closed.  However, that action does not comply with the Board request in the previous remand that an examination be scheduled.  It does not appear that an examination was ever scheduled.  While there are consequences for not attending an examination, those consequences only apply where an examination has been scheduled.  38 C.F.R. § 3.655 (2016).  Those consequences do not attach where an examination has not yet been scheduled, as is the case here.  Therefore, the Board finds that remand is necessary in order to schedule an examination.

The Veteran is hereby informed that failure to report for a scheduled examination or failure to cooperate with any requested development may result in the denial of the claim.  38 C.F.R. § 3.655 (2009).

Accordingly, this case is REMANDED for the following:

1.  Schedule the Veteran for an eye examination to determine the nature and etiology of any eye disability found to be present.  All indicated tests and studies should be performed, and any indicated consultations should be scheduled.  The examiner must review the claims file and should note that review in the report.  The examiner should provide the following opinions, with the rationale for each opinion:

(a)  The examiner should diagnose all eye disabilities found.  For each diagnosis, the examiner should state whether that diagnosis represents refractive error of the eye.

(b)  The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that each eye disability found first manifested in service.  

(c)  If there is an eye disability which is congenital or developmental in nature, the examiner should opine as to whether that disability underwent an increase in the underlying pathology during service, or whether there was a superimposed disability during service.  If so, the examiner must opine whether or not the increase was due to an intervening disease or injury or to the natural progress of the eye disability.  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation in service unless the underlying condition is permanently worsened beyond the natural progress of the disorder.  

2.  Then, readjudicate the issue on appeal.  If any decision is adverse to the veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


